Fletcher, J.
The exclusion of the oral evidence, offered to show a bargain prior to the execution of the written contract, was justified by familiar and well-settled rules of evidence. This evidence was offered to affect the written contract. When parties have deliberately put their engagements into writing, all oral testimony of a previous conversation between them, or of conversations or declarations, at the time when the agreement was completed or afterwards, is excluded; as it would tend to substitute a new and different contract for that which was really and finally agreed upon and established between the parties. The writing is the best evidence of the contract ultimately concluded between the parties, upon which they intended to rely, and by which they intended to be bound. Then it was said, that the writing was a mere receipt, which might be contradicted. But so far from being a mere receipt, it was, in terms, a clear and express contract of warranty.
The evidence offered to explain a supposed ambiguity in the written contract was properly excluded, for the reasons assigned by the judge at the trial. If there is any ambiguity, it must be a patent ambiguity. But there is really no ambiguity, latent or patent. The construction put upon the contract by the judge at the trial was very clearly and manifestly correct. There is no ambiguity in the words, “ made useful,” and no difficulty arises from the inquiry “ made useful by whom ? ” The answer to the inquiry is very obvious,— “ made useful by the person who was to try them and for whom they were designed.” The teeth were made, completed, finished. Though ever so skilfully made, it was uncertain, as it necessarily must be from the nature of the case, whether the person for whose use they were designed would be able to use them. It was therefore agreed that if the plaintiff’s wife, upon trying them, should find she could not use them or make them useful, she might return them and the money should be refunded.
There is nothing in the contract to warrant the construction, that any thing more was to be done to the teeth by the defendants. They had done what they could do while Mrs, Davis remained here, and as to the future, the contract clearly *508had reference only to what would be done upon trial by her to make them useful to her. The position, that the evidence was admissible to explain technical terms, cannot be sustained for two reasons; there were no technical terms, and the evidence was not offered for any such purpose or object.

Exceptions overruled.